t c memo united_states tax_court terry l lindsay petitioner v commissioner of internal revenue respondent docket no 3486-o1l filed date terry l lindsay pro_se julie a fields for respondent memorandum opinion ruwe judge this case is based on a petition filed under sec_6320 which incorporates the provisions for judicial review contained in sec_6330 respondent has filed a motion for summary_judgment pursuant to rule ' alleging that ‘unless otherwise indicated all section references are to continued - no genuine issue of material fact remains for trial at the time petitioner filed his petition to this court he resided in salinas california on date respondent filed a notice_of_federal_tax_lien form y c with the county recorder of monterey county salinas california the lien was filed with respect to unpaid income taxes of dollar_figure for taxable years and on date respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 letter als to petitioner the notice informed petitioner of his right to a hearing before the irs appeals_office on date petitioner filed a timely form request for a collection_due_process_hearing attached to petitioner’s form was a 12-page document in which petitioner raised challenges to the lien filing t continued the internal_revenue_code currently in effect and all rule references are to the tax_court rules_of_practice and procedure petitioner did not file tax returns for taxable years through petitioner has addressed several letters to members of the federal government arguing that the 16th amendment was fraudulently certified as ratified by the states and the irs is without the constitutional power to assess and collect taxes these arguments as articulated by petitioner have been correctly described as tax_protester gibberish see 737_f2d_1417 5th cir 114_tc_136 nagy v commissioner tcmemo_1996_24 black v commissioner tcmemo_1995_560 olsen v commissioner tcmemo_1995_471 pabon v commissioner tcmemo_1994_476 - on date a hearing was held before an irs appeals officer on date a notice_of_determination was sent to petitioner by the appeals_office the notice_of_determination stated a certified transcript was reviewed which shows that the assessments exist petitioner cannot dispute the underlying tax_liability since a notice_of_deficiency was received all legal and administrative requirements for the proposed action have been met and balancing of the efficient collection_of_taxes with petitioner’s privacy interests weighed in favor of the lien filing on date petitioner filed a timely petition to the tax_court sec_6321 imposes a lien on all property and property rights of a taxpayer where a demand for the payment of taxes has been made and the taxpayer fails to pay those taxes a lien is imposed when an assessment of taxes is made sec_6322 sec_6323 requires the secretary to file notice of a lien if it is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor sec_6320 was added to the code in along with its sister provision sec_6330 see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 sec_6320 requires the secretary to senda written notice to the taxpayer of the filing of a notice of lien q4e- and of his right to a hearing sec_6320 affords the taxpayer the right to a fair hearing before an impartial appeals officer sec_6320 incorporates the provisions under sec_6330 d and e sec_6330 requires the appeals officer to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a specifies issues that the taxpayer may raise at the appeals hearing the taxpayer is allowed to raise any relevant issue relating to the unpaid tax including spousal defenses challenges to the appropriateness of collection action and alternatives to collection sec_6330 a the taxpayer cannot raise issues relating to the underlying tax_liability if the taxpayer received a notice_of_deficiency or the taxpayer otherwise had an opportunity to dispute the tax_liability sec_6330 b sec_6330 allows the taxpayer to appeal a determination to the tax_court or a district_court respondent argues that there are no genuine issues of material fact in this case and therefore we should grant his motion for summary_judgment respondent claims that petitioner received a notice_of_deficiency and therefore the underlying generally a notice_of_federal_tax_lien form y c is filed with an appropriate local_government entity and gives public notice of the federal government’s lien on the taxpayer’s property a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 letter als is then sent to the taxpayer - - tax_liability cannot be raised in the hearing or in the tax_court proceeding respondent argues that petitioner effectively conceded the appeals officer’s determination that petitioner received a notice_of_deficiency by failing to raise the issue in the petition respondent also argues that petitioner has conceded the issues that may be raised under sec_6330 c a since he did not raise those issues in the petition or at the hearing further respondent contends that the validity of the assessments has already been verified by a form_4340 certificate of assessments and payments which could be relied on by an appeals officer to satisfy his verification function under sec_6330 we shall grant a motion for summary_judgment where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law 98_tc_518 affd 17_f3d_965 7th cir the burden is on the moving party respondent to prove the nonexistence of a genuine issue as to any material fact and that he is entitled to judgment as a matter of law 116_tc_73 85_tc_527 in all cases we must view the facts and inferences therefrom in the light most favorable to the nonmoving party petitioner 100_tc_32 - - 85_tc_812 when a motion for summary_judgment is made the nonmoving party cannot rely upon the allegations or denials in its pleading but must demonstrate with specific facts that there is a genuine issue for trial 87_tc_1213 shepherd v commissioner tcmemo_1997_555 in his petition to this court petitioner raises no discernable issues except to argue generally that he disagreed with the determination of the appeals officer and that the determination was not complete and was erroneous the petition states petitioner disagrees with the determination under dollar_figure and or alleged for the year and as set forth in the notice_of_determination concerning collection action s which is dated feb and notice_of_federal_tax_lien petitioner taxpayer_identification_number is petitioner disputes the following amount of additions to tax_deficiency prnalties-i r c interest disputed years disputed penalties disputed dollar_figure sunknown dollar_figure sunknown dollar_figure sunknown dollar_figure sunknown dollar_figure sunknown set forth those adjustments ie changes in the final notice_of_intent_to_levy with which you disagree and why you disagree respondent erred in its administrative procedure against petitioner in issuing - j- the notice_of_levy pursuant to sec_6331 reguest is made that this matter be transferred to the appeals branch of the irs on the grounds that the information supporting the notice_of_levy is not complete and is erroneous see exhibit a for additional information exhibit a demand is made that the tax_court transfer this case to the appellate division of the irs on the grounds that this taxpayer has been denied due process of law and has a substantial claim under the new taxpayer_bill_of_rights against the agent and the irs plus other causes of action that have not been fully determined as of the present date avoidance and or affirmative defenses petitioner alleges as an avoidance and or affirmative defense bach of the following that have been marked by an x on the line before the item listed x res_judicata x bstoppel xx waiver x duress x fraud xx statute_of_limitations x invalid notice_of_intent_to_levy not complying with the tax code provisions xx fatlure to provide freedom_of_information_act documents and materials necessary for petitioners to prepare for trial fatlure of respondent to fully cooperate as provided by the standing order failure of respondent to exhaust administrative remedies no prior contact x laches we point out that there is no indication in the record that respondent issued a notice_of_intent_to_levy under sec_6331 gave a notice_of_levy to any third parties or otherwise initiated a levy action on the contrary the only notices in the record are the notice_of_federal_tax_lien filed with monterey county and the notice_of_federal_tax_lien filing sent to petitioner we assume therefore that petitioner is referring to those notices in his petition xx the clean hands doctrine unclean hands of respondent x illegality xx failure of jurisdiction over petitioner discharge_in_bankruptcy other a petition filed under sec_6330 a must contain clear and concise assignments of each and every error rule b further clear and concise lettered statements of the facts on which the petitioner bases each assignment of error must be contained in the petition rule b if any issue is not raised in the petition it shall be deemed to be conceded rule b further the prayer for relief shall be set forth in the petition rule b petitioner was not represented by counsel at the time he filed his petition petitioner nevertheless has an obligation to comply with the rules of this court the broad and general issues that petitioner raised do not even come close to complying with those rules in any event the issues that petitioner presented throughout the proceedings in this case do not raise a genuine issue of material fact at the appeals hearing petitioner attempted to challenge the underlying tax_liability specifically petitioner argued in his petition petitioner presents a laundry list of defenses to his tax_liability and to the proposed collection activity petitioner alleged no facts in support of those defenses in his petition in the appeals hearing or in documents submitted to irs appeals or this court our review of the record shows that the defenses pleaded by petitioner have no merit --- - that the notice_of_federal_tax_lien listed the kind of tax to be collected as a petitioner contended that there was no tax under the code and therefore any such tax cannot be legally collected and any payment would be voluntary further in the attachment to the form petitioner argued that the presumption normally afforded a form_4340 certificate of assessments and payments should not apply where the notice sent to him shows the kind of tax assessed as a while it is true that a is not a tax under the code form_1040 u s individual_income_tax_return is recognized by tax professionals and laymen alike as the form filed generally to report income_tax which is a tax under the code petitioner’s challenges to the underlying tax_liability and the assessment of taxes on this basis do not present a genuine issue of material fact in any event the underlying tax_liability 1s not an issue that can be raised at the hearing if the taxpayer has received a notice_of_deficiency see sec_6330 b although there was some dispute in the hearing as to whether petitioner received notices of deficiency for taxable years and or refused to accept them he failed to ‘at the appeals hearing petitioner argued that he did not receive the notices of deficiency for the underlying tax_liabilities the notices of deficiency were sent by certified mail to petitioner’s last_known_address however the notices continued -- - raise the issue either in the petition or in his response to respondent’s summary_judgment motion and memorandum which did discuss that issue we find that petitioner has conceded the specific issue of whether he received the notices of deficiency ’ it follows then that the underlying tax_liability need not be addressed in our review of the determination see 114_tc_604 114_tc_176 petitioner’s principal argument in the form and at the appeals hearing was whether the irs recorded an assessment against petitioner as required by sec_6203 and sec_301_6203-1 proced admin regs and whether the appeals officer was required to present him with a form 23c assessment continued were not accepted and some were returned with the address obliterated and with the notation return to sender not at this address see sec_6212 and b petitioner argued at the hearing that the notices must be actually received to be valid ‘similarly in 115_tc_35 the taxpayer failed to present any allegations or facts in his petition to this court so as to raise the issue of whether a notice_of_deficiency was received we stated petitioner does not allege that he did not receive a notice_of_deficiency for the tax_liabilities in issue nor does he allege that he did not have an opportunity to contest the deficiency determinations because petitioner failed to aver the facts specified in sec_6330 b which are required to put the underlying tax_liability in issue petitioner’s underlying tax_liability is not properly before the court citation omitted certificate which is the summary record of assessment the appeals officer informed petitioner that a form_4340 was sufficient to verify that the taxes were properly assessed the appeals officer showed petitioner the form_4340 which clearly showed that the assessment of taxes was in fact made and explained to petitioner its significance in 115_tc_35 the taxpayer involved argued that a valid summary record of assessment did not exist because he was not given a form 23c we held that the appeals officer could rely on a form_4340 to verify that a valid assessment existed id pincite since the taxpayer did not point to any irregularity in the assessment procedure we granted respondent’s motion for a judgment on the pleadings id pincite sec_6203 requires the secretary to record a liability of the taxpayer and to furnish a copy of the record of assessment to the taxpayer on request sec_301_6203-1 proced admin regs provides that an assessment officer shall make the assessment and sign a summary record of assessment this record through supporting records shall identify the taxpayer the character of the liability the taxable_period and the amount of the assessment form certificate of assessments and payments provides presumptive evidence that an assessment has in fact occurred see nicklaus v commissioner t c _ _ slip op pincite davis v commissioner supra pincite wylie v commissioner tcmemo_2001_65 nevertheless it is not conclusive and further examination may be required in some instances where the taxpayer points to an irregularity see eg 10_f3d_1440 9th cir where the assessment_date did not appear on form but in a case such as this where the taxpayer presents no evidence of an irregularity the presumption remains applicable see hughes continued the same is true of this case the appeals officer verified that the assessments were made with a form_4340 and petitioner has presented no evidence of any irregularity in the assessment procedure no genuine issue of material fact has been presented petitioner also argued in the form attachment that he did not receive a notice_and_demand for payment as reguired under sec_6303 ' it is not apparent from that attachment whether petitioner was challenging the physical receipt of the notice or the validity of the notice received in any event petitioner did not raise the issue at the appeals hearing in his petition to this court or in his response to respondent’s motion for summary_judgment we must therefore find that the issue was conceded see nicklaus v commissioner t c slip op pincite n petitioner contended throughout the hearing that he could not present a defense because he was not given a set of procedures governing the appeals hearing and the presentment of issues therein attached to the notice given to petitioner of his right to a hearing under sec_6320 was publication continued v united_states 953_f2d_531 9th cir sec_6303 requires the secretary to send a notice of assessment of a tax and a demand for payment within days after the assessment is made such notice shall be left at the dwelling or usual place of business of such person or shall be sent by mail to such person’s last_known_address sec_6303 that described his appeal rights and invited him to raise issues including the issues referred to in the relevant statutes the appeals officer encouraged petitioner on multiple occasions to simply raise the issues he wanted to present noting that the hearing was intended to be informal and no formal set of procedures governed the hearing petitioner was nonresponsive and renewed the same argument on numerous occasions throughout the hearing in davis v commissioner supra pincite we emphasized that the hearing process was informal did not require testimony under oath and did not require the compulsory attendance of witnesses or the production of documents see also wylie v commissioner tcmemo_2001_65 the appeals officer did not abuse his discretion in not giving to petitioner a set of procedures governing the hearing finally in his response to respondent’s motion for summary_judgment petitioner suggests that the notice_of_determination is invalid because the appeals_office failed to make a proper and complete record of the hearing however attached to petitioner’s response to respondent’s motion is what petitioner purports to be a transcription from a cassette tape recording of the appeals hearing we have considered the contents of this document on the basis of the record we conclude that the hearing requirements were met and that our judicial review function is fulfilled with the record we have been presented with petitioner also argues that respondent’s motion for summary_judgment is premature and that he is entitled to make additional discovery in some cases additional discovery is warranted before a motion for summary_judgment is granted however we do not believe this is such a case petitioner did not provide any explanation as to how additional discovery could be of assistance to him nor did he submit an affidavit under rule setting forth the reasons why he could not respond to respondent’s motion without additional discovery petitioner has made only one request for discovery on date petitioner filed a request for the following admissions of fact do you admit that the date determination_letter signed by appeals team manager robert spooner makes the summary statement of verification of compliance with all applicable laws and procedures do you admit that respondent refuses to provide petitioner a copy of the administrative file which counsel for respondent has had to prepare his case do you admit that the date of the notice_of_federal_tax_lien is dated date whether or not these requested admissions are true we find that see also 970_f2d_733 10th cir interpreting rule f of the federal rules of civil procedure 970_f2d_66 5th cir same rule is in large part derived from f_r c p 87_tc_214 -- - they would not present a genuine issue of material fact in this case petitioner’s conduct throughout the proceedings and the issues he has raised therein suggests that any further discovery would be utilized for purposes of delay we do not agree with petitioner that summary_judgment is premature on the basis of the record and considering all facts and circumstances we find that there are no genuine issues of material fact presented in this case accordingly we shall grant respondent’s motion for summary_judgment an appropriate order and decision will be entered for respondent
